         Case 1:18-cv-02929-RBW Document 49 Filed 12/26/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                )
 CAROL A. LEWIS, et al.,                        )
                                                )
                Plaintiffs,                     )
                                                )
         v.                                     )
                                                )    Civil Action No. 18-2929 (RBW)
 ALEX AZAR, in his official capacity as         )
 Secretary of the United States Department      )
                                                )
 of Health and Human Services,
                                                )
                                                )
                 Defendant.
                                                )

                                             ORDER

       Upon consideration of the parties’ Joint Status Report, ECF No. 48, and for good cause

shown, it is hereby

       ORDERED that on or before January 6, 2020, the defendant shall produce to the

plaintiffs the reconsideration decisions on Part B claims for coverage of continuous glucose

monitors dating from July 2016 through July 2019. It is further

       ORDERED that on or before January 31, 2020, the defendant shall produce to the

plaintiffs the redetermination decisions on Part B claims for coverage of continuous glucose

monitors dating from July 2016 through July 2019. It is further

       ORDERED that on or before January 24, 2020, the parties shall file a joint status report,

proposing a schedule for the production of all additional discovery to the plaintiffs by the

defendant. It is further

       ORDERED that the parties shall conclude class certification related discovery on or

before March 16, 2020, unless otherwise ordered by the Court. It is further
        Case 1:18-cv-02929-RBW Document 49 Filed 12/26/19 Page 2 of 2



      ORDERED that the status conference currently scheduled for January 30, 2020, is

CONTINUED to April 3, 2020, at 12:00 p.m.

      SO ORDERED this 26th day of December, 2019.



                                                       REGGIE B. WALTON
                                                       United States District Judge




                                            2
